DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 67 has been used to designate both a paper feeding member (figure 2) and a right support column (figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 304c ([0128]; [0129]; and [0132]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities.  Appropriate correction is required.
            In claim 1, line 3, “an one end” could be changed to “one end”.
            In claim 1, line 7, “step of:” could be changed to “steps of:”.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter.
            The primary reasons for allowance are a method of manufacturing a metal frame of an image forming apparatus comprising the steps of: assembling the claimed first support, that includes a first metal plate and a second metal plate disposed above the first metal plate in a vertical direction and configured to support one end of an image forming unit, the claimed second support, that is disposed at intervals with respect to the first support and configured to support another end of the image forming unit with the first support, and the claimed connecting member, that connects the first support and the second support, using a first jig including a base portion, in the assembling, in the first support, a restricting portion formed on one of the first metal plate and the second metal plate abutting on the other metal plate so as to restrict movement of the second metal plate downward in the vertical direction with respect to the first metal plate; positioning a position where the first support, the second support, and the connecting portion are fixed using a second jig including an insertion portion, in the positioning, in the first support, the insertion portion being inserted into a hole portion formed in the second metal plate so that the second metal plate moves upward in the vertical direction with respect to the first metal plate, and the restricting portion abutted in the assembling and the other metal plate being separated from each other; and fixing the first support and the connecting member in a state in which the position is determined in the positioning, and fixing the second support and the connecting member in the state where the position is determined in the positioning, in the fixing, the first metal plate and the second metal plate being fixed.  The above limitations are contained in all of the claims, but are not taught or suggested by the prior art of record.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Takemoto (US 2009/0218472) disclose an image forming apparatus frame.
            Takei (US 2016/0195844) disclose an image forming apparatus frame assembled using a positioning jig.
            Miyakawa (US 2017/0010578) disclose an image forming apparatus frame.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        May 13, 2022